Citation Nr: 9917507	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1963 to June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1993 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  

The Board remanded the case for further development in August 
1997.  The requested development has since been completed, 
and the case is now before the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran's post-traumatic stress disorder is 
productive of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. 

3.  The claimant is demonstrably unable to obtain or retain 
employment due to the symptoms of his post-traumatic stress 
disorder.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
He has also had a personal hearing.  The Board does not know 
of any additional relevant evidence which is available.  The 
veteran has been afforded disability evaluation examinations.  
With regard to the adequacy of the VA examinations, the Board 
notes that the reports of examination reflect that the VA 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted a mental status 
examination, and offered assessments of the current severity 
of the disorder.  For these reasons, the Board finds that the 
VA examinations are adequate for rating purposes.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

The veteran contends that the RO made a mistake by denying 
his claim for an increased rating for post-traumatic stress 
disorder.  He asserts that the severity of the disorder is 
not adequately represented by the current 50 percent 
disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is or primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim for an increased rating under both the old and the new 
rating criteria.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a 10 percent disability rating is warranted where 
post-traumatic stress disorder causes mild social and 
industrial impairment.  A 30 percent disability rating is 
warranted where there is definite social and industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 09-93 (O.G.C. Prec. 9-93 (Nov. 9, 1993)).  The 
Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c) (West 1991).  

A 50 percent disability evaluation encompasses situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted for severe social and industrial 
impairment.  A 100 percent rating is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent rating is also warranted where the claimant is 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted when 
post-traumatic stress disorder is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence which has been developed in connection with the 
current claim includes testimony given by the veteran during 
a hearing held in January 1993.  He testified that his nerves 
had been very bad ever since his separation from service.  

A VA hospital discharge summary dated in January 1997 shows 
that the veteran was hospitalized for approximately a month 
for treatment of post-traumatic stress disorder.  The 
treating physician assigned a global assessment of 
functioning (GAF) score of 60.

A VA hospital discharge summary dated in May 1997 shows that 
the veteran had been admitted to the domiciliary in February 
1997.  The admitting diagnosis was PTSD.  On discharge, it 
was stated that he was not employable.  

A rehabilitation evaluation and employability assessment 
report dated in July 1997 from Ability Management Associates 
shows that a psychologist noted that the veteran had been 
receiving treatment for post-traumatic stress disorder, but 
that even with extensive treatment and medication his 
symptoms were still severe.  The psychologist concluded that 
the veteran was not a viable rehabilitation candidate, and 
was unemployable at any skill or exertional level.  She 
assigned a GAF score of 38.

A VA hospital discharge summary dated in September 1997 shows 
that the veteran was hospitalized for approximately one month 
for treatment of post-traumatic stress disorder.  The 
treating physician assigned a GAF score of 50.  

A VA progress note dated in October 1997 shows that the 
veteran was treated for post-traumatic stress disorder, 
chronic, severe.  The treating physician assigned a GAF score 
of 30 and recommended that the veteran be admitted to the 
inpatient PTSD unit.  

A VA hospital discharge summary dated in December 1997 shows 
that the veteran was hospitalized for approximately two 
months for treatment of post-traumatic stress disorder.  The 
PTSD was characterized as being severe in degree.  The 
treating physician assigned a GAF score of 35.  On discharge, 
the veteran was described as being "quite psychiatrically 
ill" and "incapable of employment at this point or into the 
foreseeable future."  

A letter from a VA staff psychiatrist received in February 
1998 contains the following information:

I have recently worked with [the veteran] 
at this facility.  The patient was first 
on the PTSD Inpatient Unit under the care 
of Dr. Schuler and then his care was 
transferred to me as it became clear that 
[the veteran] was too ill to be treated 
on the PTSD unit.  The patient's Post-
Traumatic Stress Disorder is severe.  It 
is complicated by his psychotic disorder 
and the illnesses together have made it 
nearly impossible to be helpful to this 
unfortunate man.  I am very sorry to hear 
that the patient's psychotic disorder is 
making it difficult for him to receive 
the compensation that he deserves for his 
recent stay.  It is very likely that the 
patient's psychosis is secondary to his 
PTSD.  The patient worked on PTSD issues 
throughout his hospital stay and 
discussed trauma issues frequently.  He 
was most certainly treated for his 
Service-Connected PTSD throughout his 
stay at this facility.

Finally, the report of a psychiatric examination conducted by 
the VA in October 1998 shows that the examiner concluded that 
the veteran's symptoms were due to post-traumatic stress 
disorder which had a "psychotic flare."  The examiner 
stated that the post-traumatic stress disorder causes severe 
impairment in social relationships as well as in his ability 
to work.  The pertinent diagnosis was post traumatic stress 
disorder, chronic with depressive and psychotic symptoms.  
The examiner assigned a GAF score of 45.  The Board notes 
that a GAF score of 45 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational or 
school functioning (e.g. no friends, unable to keep a job).  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994.

Based on the foregoing evidence, the Board finds that the 
post-traumatic stress disorder is productive of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Moreover, the claimant is demonstrably unable to obtain or 
retain employment due to the symptoms of his post-traumatic 
stress disorder.  This conclusion is corroborated by the GAF 
scores assigned by the VA examiners and treating 
psychiatrists.  Accordingly, the Board concludes that the 
criteria for a 100 percent disablity rating for post-
traumatic stress disorder are met.  


ORDER

A 100 percent rating for post-traumatic stress disorder is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

